NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               WILLIAM SHARKOZY,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7146
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-4100, Judge Ronald M. Holda-
way.
                ______________________

                 Decided: May 10, 2013
                ______________________

  WILLIAM SHARKOZY, of Payson, Arizona, pro se.

   GREGG PARIS YATES, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and SCOTT D. AUSTIN, Assistant Director. Of counsel
2                             WILLIAM SHARKOZY   v. SHINSEKI

on the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel, and JOSHUA P. MAYER, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
                 ______________________

    Before DYK, O'MALLEY, and WALLACH, Circuit Judges.
PER CURIAM.
    Claimant-Appellant William Sharkozy appeals the
decision of the United States Court of Appeals for Veter-
ans Claims (“Veterans Court”) affirming a October 29,
2010 decision of the Board of Veterans’ Appeals (“Board”).
Sharkozy v. Shinseki, No. 10-4100, 2012 WL 1081777
(Vet. App. Apr. 3, 2012) (“Veterans Court decision”). The
Veterans Court affirmed the Board’s decision that there
was no new and material evidence that warranted reopen-
ing Mr. Sharkozy’s claims for entitlement to service
connection for a back disability and a left rib disability.
We dismiss for lack of jurisdiction.
                       BACKGROUND
     Mr. Sharkozy served on active duty from September
1979 to September 1982. In September 1984, he filed a
claim for entitlement to service connection for a broken
left rib. The VA Regional Office (“RO”) denied entitle-
ment to service connection. Mr. Sharkozy did not appeal
that decision.
    In June 1997, Mr. Sharkozy filed a claim for entitle-
ment to service connection for a back disability and sub-
sequently submitted a statement asserting he injured his
rib and back in August 1980. The RO issued a decision
denying that claim, which Mr. Sharkozy successfully
appealed; the Board remanded the claim for further
development in a January 2002 decision. After further
development of the claim the Board again denied service
connection for residuals of a fracture of the left rib and a
 WILLIAM SHARKOZY   v. SHINSEKI                          3
back disability. Mr. Sharkozy did not appeal that deci-
sion.
    In August 2005, Mr. Sharkozy requested his claims
for service connection be reopened. The RO issued a
decision reopening the claims but denied them on the
merits. On appeal the Board found that there was no new
and material evidence to warrant reopening Mr. Shar-
kozy’s claims for service connection for a back and left rib
disability. The Veterans Court affirmed the Board’s
decision. Mr. Sharkozy filed an appeal to this court.
                        DISCUSSION
    This court’s jurisdiction to review a decision of the
Veterans Court is limited. We review “the validity of a
decision of the [Veterans] Court on a rule of law or of any
statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the [Veterans] Court in making the
decision.” 38 U.S.C. § 7292(a). This court may not, unless
a constitutional challenge is presented, “review (A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2).
    On appeal, Mr. Sharkozy argues that the Veterans
Court failed to take all of his VA and service medical
records into consideration and asserts that he was wrong-
ly denied the use of a power scooter/chair. Mr. Sharkozy
further disputes the appropriateness of single-judge
summary disposition by the Veterans Court. In particu-
lar, Mr. Sharkozy disagrees that his appeal involved
“relative simplicity” and that its “outcome [was] not
debatable,” which are preliminary findings relevant to
single-judge summary disposition of an appeal to the
Veterans Court. These arguments will be addressed in
turn.
4                             WILLIAM SHARKOZY   v. SHINSEKI
     First, Mr. Sharkozy challenges factual determinations
of the Veterans Court which are beyond this court’s
jurisdiction. See Conway v. Principi, 353 F.3d 1369, 1372
(Fed. Cir. 2004). Specifically, Mr. Sharkozy argues that
he was denied his right to a fair trial because the Veter-
ans Court did not consider his new and material evidence.
Mr. Sharkozy’s claim does not raise a constitutional issue
that would otherwise confer jurisdiction upon this court.
To the extent that Mr. Sharkozy’s argument could be
construed to mean he was deprived of due process his
argument gains no more traction. Mr. Sharkozy was
provided an opportunity to present new and material
evidence, and according to the Veterans Court, he submit-
ted all of his VA and service medical records. The Veter-
ans Court held that he had failed to carry his burden of
persuasion because he “fail[ed] to provide specific citation
to any evidence of record that he considered to be new and
material.” Veterans Court decision at *2. Accordingly,
Mr. Sharkozy was not deprived due process, but rather
failed to prove that his claims should be reopened upon
the basis of new and material evidence. This court lacks
jurisdiction over such factual determinations.
    Mr. Sharkozy asserts that the Veterans Court erred
by failing to consider a letter written by his physician,
dated February 2, 2011, that he incorporated with his
reply brief in support of his Veterans Court appeal. The
Veterans Court did not consider this letter because it was
not part of the record before the Board. Veterans Court
decision at *3. The Veterans Court’s jurisdiction is lim-
ited to review of the record that was developed before the
RO and the Board, and therefore it is precluded from
consideration of extra-record evidence. 38 U.S.C. §
7252(a), (b); see also Henderson v. Shinseki, 589 F.3d
1201, 1212 (Fed. Cir. 2009) rev’d and remanded on other
grounds sub nom Henderson ex rel. Henderson v. Shinseki,
131 S. Ct. 1197 (2011) (“[T]he Veterans Court reviews
each case that comes before it on a record that is limited
 WILLIAM SHARKOZY   v. SHINSEKI                          5
to the record developed before the RO and the Board.”).
Because this determination does not include an interpre-
tation of a statute or regulation, we lack jurisdiction to
review Mr. Sharkozy’s contention.
    Second, Mr. Sharkozy contends that the Veterans
Court erred because it wrongly held that he had aban-
doned the issue of the Board’s denial of eligibility for a
powered mobility device. Mr. Sharkozy did not raise this
argument in his opening brief upon appeal to the Veter-
ans Court. Veterans Court decision at *1. Mr. Sharkozy
argues that “there was [n]o specific [q]uestions to answer
on this Informal Brief” about the mobility device, and that
the argument was properly raised in his response brief.
Appellant’s Inf. Br. at 1; App’x at 7. “[T]he Veterans
Court is not required to consider an appellant’s argument
that is made for the first time in a reply brief in that
court.” Emanaker v. Peake, 551 F.3d 1332, 1339 (Fed. Cir.
2008). Finding a waiver in an appellant’s failure to raise
an argument in its opening brief is not an issue that falls
within this court’s jurisdiction. See Andre v. Principi, 301
F.3d 1354, 1363 (Fed. Cir. 2002).
    Finally, Mr. Sharkozy argues that the Veterans Court
erred in finding that his appeal involved issues of “rela-
tive simplicity” and that its “outcome [was] not debata-
ble,” which are preliminary findings to determine if a
matter is fit for single-judge summary disposition. Appel-
lant’s Inf. Br. at 1. Mr. Sharkozy does not challenge the
Veterans Court’s criteria for single-judge determinations
as set forth in Frankel v. Derwinski, 1 Vet. App. 23, 25-26
(1990), but argues that his case does not satisfy those
criteria. Because Mr. Sharkozy raises factual challeng-
es—that is, the “relative simplicity” of his case and
whether the outcome is “debatable”—these issue are not
within this court’s appellate jurisdiction. Arnesen v.
Prinicipi, 300 F.3d 1353, 1360 (Fed. Cir. 2002).
6                            WILLIAM SHARKOZY   v. SHINSEKI
                       CONCLUSION
    Having considered Mr. Sharkozy’s arguments, the is-
sues presented do not fall within this court’s jurisdiction
to review.
                      DISMISSED
                          COSTS
    No costs.